Citation Nr: 0117694	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-09 928	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include extraschedular entitlement under 
the provisions of 38 C.F.R. § 3.321(b)(2).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

The veteran served on active duty from January 1994 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that denied the veteran's claim of 
entitlement to a nonservice-connected pension, including on 
an extraschedular basis under the provisions of 38 C.F.R. § 
3.321(b)(2).  

In his statement received in June 2001, the veteran sought to 
reopen his claims of entitlement to increased evaluations for 
right knee, left knee, and right hip disabilities, as well as 
for lumbosacral strain.  These issues have not been developed 
for appellate consideration and are referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran perfected an appeal of the RO's denial of his 
claim for nonservice-connected pension benefits, including on 
an extraschedular basis under the provisions of 38 C.F.R. § 
3.321(b)(2).  

2.  On June 26, 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.  


ORDER

The appeal is dismissed.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



